UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 00-21054
                          Summary Calendar


                           MONICA LORTON,

                                               Plaintiff-Appellant,

                               VERSUS

                 CHRISTUS ST JOHN HOSPITAL; ET AL,

                                               Defendants,

                    CHRISTUS ST. JOHN HOSPITAL,

                                               Defendant-Appellee.



          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-99-CV-1876)
                           July 17, 2001
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     AFFIRMED.   See 5TH CIR. R. 47.6.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.